                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CV-00303-FDW-DCK
 DEANNA DOUGLAS,                                     )
                                                     )
                   Plaintiff,                        )
                                                     )
     v.                                              )          ORDER
                                                     )
 UNIVERSITY PLACE NURSING AND                        )
 REHABILITATION CENTER,                              )
                                                     )
                   Defendant.                        )
                                                     )

          THIS MATTER is before the Court on Plaintiff’s Motion for Default Judgment (Doc. No.

11). For the reasons stated below, the Court DEFERS RULING on Plaintiff’s motion.

          Pro se Plaintiff filed this suit on June 6, 2017, alleging retaliation and race discrimination

claims against Defendant. (Doc. No. 1, p. 3). Defendant was served by certified mail on July 12,

2017, (Doc. No. 5-1), but did not file a responsive pleading within twenty-one days. Plaintiff

moved for an entry of default on August 31, 2018, and the Clerk of Court entered default against

Defendant on that same day. (Doc. Nos. 9, 10). On January 28, 2019, Plaintiff made the present

motion for default judgment, seeking a judgment of $250,000 for compensatory damages and

emotional distress. (Doc. No. 11, p. 1).

          An entry of default is entered “when a party against whom a judgment for affirmative relief

is sought has failed to plead or otherwise defend.” Fed. R. Civ. P. 55. “[A] default is not treated as

an absolute confession by the defendant of his liability and of the plaintiff’s right to recover.” Ryan

v. Homecomings Fin. Network, 253 F.3d 778, 780 (4th Cir. 2001) (quoting Nishimatsu Constr.

Co., Ltd. v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)). Upon an entry of default,

a defendant “admits the plaintiff’s well-pleaded allegations of fact,” but does not admit
conclusions of law. Id. Furthermore, while allegations pertaining to liability are generally

considered admitted upon default, allegations pertaining to damages are not, and the court must

determine “whether the well-pleaded allegations . . . support the relief sought.” Id.; see also Monge

v. Portofino Ristorante, 751 F. Supp. 2d 789, 794 (D. Md. 2010) (“An allegation ‘relating to the

amount of damages’ is not deemed admitted based on a defendant’s failure to deny in a required

responsive pleading.”).

       Here, Plaintiff requests the Court to enter a $250,000 judgement for “compensatory

damages and emotional distress due to no fault.” (Doc. No. 11, p. 1). Plaintiff’s motion does not

include any evidence for why the $250,000 judgment is appropriate. Therefore, the Court cannot

grant the requested relief until Plaintiff provides a proper accounting of the requested judgment.

See Ryan, 253 F.3d at 780.

                                            Conclusion

       The Court hereby DEFERS RULING on Plaintiff’s Motion for Default Judgment. (Doc.

No. 11). Plaintiff is ORDERED to submit supplemental briefing and evidence (receipts, bank

statements, pay stubs, medical records, affidavits, etc.) regarding her alleged damages within thirty

(30) days of this order’s entry.

       IT IS SO ORDERED.


                                          Signed: February 11, 2019
